 TIDELANDS MARINE SERVICE,INC261Upon cross-examination,itwas obvious that the witness lacked ex-pertise in the demolition and wrecking business and that his estimatewas no more than a lay opinion based on casual observation In thesecircumstances,the Trial Examiner refused to give any weight to thiswitnesses'estimateIn the absence of other evidence,the Trial Ex-aminer assumed that the work was evenly distributed over the periodof completionThus,he found that there were 24 working daysbetweenMay 19and June 19, 1959, and that 9 of those days,or three-eighths of the total,fell within the jurisdictionalyearAccordingly,he allocated three-eighths of the contract price or $2,400 to the juris-dictionalyearWiththis method of allocation,the Trial Examinerfound that the Employer-Respondent did a total of $49,677 50 businesswith interstate companies,a sum insufficient to meet the Board's juris-dictional standards4He therefore granted the motion to dismiss thecomplaintIn the absence of affirmative substantial evidence showing rate ofcompletion of the work,the method of allocation used by the TrialExaminer was reasonable Indeed, it was the only practicable methodthat could be used in the circumstancesAccordingly,we affirm theruling of the Trial Examiner and shall dismiss the complaint[The Board dismissed the complaint ]4 StemomMarling Service,122 NLRB 81TidelandsMarine Service,Inc.andSeafarers' InternationalUnion ofNorthAmerica, Atlantic and Gulf Districts, AFL-CIO.Cases Nos 15-CA9P2, 15-CA-951, and 15-CA-962 Janu-ary 20, 1960ORDER REOPENING RECORD ANDREMANDING PROCEEDINGThe original hearing herein was held between April 15 and June 26,1958, before Trial Examiner A Norman SomersAs the rule of theA cC P case' was then in effect, Respondent's demands for the pro-duction of the pretrial statements of certain General Counsel wit-nesses were denied by the Trial Examiner in reliance on that ruleOnAugust 28, 1958, the Board inRa-Rich, Manufaeturzmg Corporation zoverruled theAcP case, holding that the rule of theJencks 3caseapplies to Board proceedings and affords parties thereto, upon properdemand, the right to production for purposes of cross-examination1118 NLRB 12802121NLRB 700Jeneka v UnvatedStates,353 II S 657126 NLRB No 36 262DECISIONS OF NATIONAL LABOR RELATIONS BOARDof pretrial statements made by witnesses who have already testifiedin such proceedings.At the time of issuance of theRa-Richdecision,the instant proceeding was still pending before the Trial Examiner.On September 3, 1958, he wrote to the parties, directing their atten-tion to theRa-Richrule; advising the General Counsel to make avail-able to the Respondent all the pretrial statements requested at thehearing; and asking the Respondent to notify him which witnessesitwanted recalled for further hearing.The General Counsel there-upon showed the pretrial statements of all witnesses, whether or nottheir pretrial statements had been requested, to the Respondent, andthe Respondent moved to reopen the hearing for the purpose of cross-examining 14 witnesses 4The Respondent did not request the ap-pearance of witness Raynor, who had died, or Montgomery, both ofwhom had testified at the original hearing on behalf of the GeneralCounsel.By order, dated October 10, 1958, the Trial Examiner reopenedthe hearing for further cross-examination of 10 of the requested 14witnesses.He did not order Wagner, Kennedy, Lee, or Murry toappear as the Respondent had not requested the pretrial statementsofWagner, Kennedy, or Lee at the original hearing, and the sub-stance of Murry's pretrial statement had been stipulated at the origi-nal hearing and made available for cross-examination.The reopened hearing was held on November 18-20, 1958. Only 5of the 10 witnesses named in the Trial Examiner's order of October10 appeared.5Of the five who did not appear, the General Counselwas unable to serve four 5 with subpenas and one' did not appear not-withstanding the service of a subpena.As to the five witnesses whowere subpenaed but did not appear at the reopened hearing, and astoRaynor, the Trial Examiner stated in his Intermediate Reportfiled herein that he compared their pretrial statements with theirtestimony at the original hearing, and, finding no substantial vari-ance, did not strike their testimony but relied thereon in making hisfindings on the merits.With respect to the five witnesses who ap-peared at the reopened hearing, the Trial Examiner implied at thehearing that cross-examination should be limited to questions seekingexplanation of inconsistencies between the testimony of each witnessand his pretrial statement.The Respondent excepted to the failureof the Trial Examiner to strike all evidence adduced by the GeneralCounsel at the original hearing of witnesses not appearing at thereopened hearing, including Raynor, contending that such evidencewas incompetent as the Respondent had not been afforded an oppor-4 Jackson,Reams, Demarco,Dunn, Felker,Gaspard, Kennedy,Murry, Wagner,Farrar,Gautreau, Jacobus, Lee, and Stewart.sReams, Dunn, Gautreau, Felker, and Farrar.e'Stewart,Jacobus, Demarco,and Gaspard.a Jackson. TIDELANDS MARINE SERVICE, INC.263tunity to cross-examine the witnesses with the aid of their pretrialstatements.As to the witnesses appearing at the reopened hearing,the Respondent also excepted to the Trial Examiner's failure to striketheir testimony on the ground that its cross-examination of such wit-nesses had been unduly limited by the Trial Examiner.In dealing with the testimony of both those witnesses who appearedand those who failed to appear, the Trial Examiner's basic assump-tion seems to have been that the essential purpose of theRa-Rich,rule is merely to bring to light at the hearing any discrepancy be-tween a witness's direct testimony and his pretrial statement, andabsent any such discrepancy the failure to cross examine the witnessin the light of his pretrial statement is not prejudicial.This viewseems to be shared by our dissenting colleague in urging that weaccept the Trial Examiner's judgment that the purpose of the cross-examination of the absent witnesses had been "substantially accom-plished" because he found no discrepancy between their pretrial state-ment and their direct testimony.Even if we accept the "substantiallyaccomplished" test proposed in the dissent, we would not agree thatthat test has been met here.As we read theJenckscase,supra,uponwhich we bottomed ourRa-Richrule, the Supreme Court there re-jected basically the same position as that taken by the Trial Examinerand our dissenting colleague. In that case the prosecution contendedthat disclosure of pretrial statements made by Government witnessesshould be limited to those parts thereof which were inconsistent withthe witnesses' direct testimony.The court rejected this contention,saying :Every experienced trial judge and trial lawyer knows the valuefor impeaching purpose of statements of the witness recordingthe events before time dulls treacherous memory.Flat contradic-tion between the witness' testimony and the version of eventsgiven in his reports is not the only test of inconsistency.Theomission from the reports of facts related at the trial, or a con-trast in the emphasis upon the same facts, even a different orderof treatment, are also relevant to the cross-examining processof testing the credibility of a witness' trial testimony. . . . Arequirement of a showing of conflict would be clearly incom-patible with our standards for the administration of criminaljustice in the Federal Courts and must be rejected. (Pp.667-668.)We believe that the foregoing statement of the Supreme Courtrequires us to find that the purpose of cross-examination on the basisof pretrial statements is not substantially accomplished by limitingsuch cross-examination to points where there is a square conflict be-tween such statements and the witnesses' direct testimony or, in the 264DECISIONS OF NATIONAL LABOR RELATIONS BOARDcase of unavailable witnesses, by demonstrating, through a comparisonof their direct testimony and their pretrial statements, that there isno flat contradiction between the two.8The Board, having considered the matter, has decided (1) to reopenthe record and remand the proceeding to permit the Respondent tocross-examine, in the light of their pretrial statements, and withoutthe limitation implied by the Trial Examiner at the reopened hearing,all the General Counsel's witnesses, except Raynor, Montgomery, andMurry,' and (2) to strike the testimony of Raynor and of any witnesswho fails to appear for cross-examination at the hearing directed be-low.Montgomery is not included herein because no request for hispretrial statement or for cross-examination of this witness in the lightof his pretrial statement was made at any time prior to the transferof this proceeding to the Board.Murry is not included because, asfound by the Trial Examiner, he was cross-examined at the originalhearing with respect to the substance of his pretrial statement.ORDERIT IS HEREBY ORDERED that this proceeding be, and it hereby is, re-opened and that a further hearing be held before Trial ExaminerA. Norman Somers to permit the Respondent to cross-examine, in thelight of their pretrial statements, and without the limitation hereto-fore imposed by the Trial Examiner on such cross-examination, thefollowing witnesses: Jackson, Reams, Demarco, Dunn, Felker, Gas-pard,Kennedy,Wagner, Farrar, Gautreau, Jacobus, Lee, andStewart; and that the entire testimony of Raynor and of any of thewitnesses named above that does not appear for cross-examination atsuch hearing be stricken.s Cf.Reilly v. Pankus,338 U.S. 269, 275-276.The fact,cited in the dissent, that theunavailable witnesses had already been subjected at the first hearing to searching cross-examination on mattersapart from their pretrial stateinent8is, in our opinion,entitledto little weight in determining whether the cross-examination required by the Jencks rulehad been substantially accomplished.It is true, as noted in the dissent,that the Trial Examiner's statement to the Re-spondent's counsel about limiting his cross-examination at the reopened hearing to pointsof conflict between direct testimony and pretrial statements appears in the context of anattempt by such counsel to go over ground already covered in prior cross-examination.However,there is nothing in the statement itself to suggest,as the dissent seems toimply, that it was aimed only at repetitious cross-examination and did not purport torestrict cross-examination relating to the subject matter of the pretrial statements.That it was construed by Respondent's counsel as restricting such cross-examination isindicated by the subsequent colloquy between him and the Trial Examiner.Under thesecircumstances,we believe that, whatever the intent of the Trial Examiner,we should,out of an abundance of caution,lestwe abridge fair hearing requirements,afford Re-spondent further opportunity to cross-examine,free from any real or apparent limitationsupon the proper scope of such examination.6Members Jenkins and Fanning concur as to the inclusion of Wagner, Lee, andKennedy in the remand, but only because the General Counsel, apparently misconstruingthe Trial Examiner's instruction of September 3, 1958, furnished the Respondent withtheir pretrial statements TIDELANDS MARINE SERVICE, INC.265IT IS FURTHERORDEREDthat this proceeding be, and it hereby is, re-manded to the Regional Director for the Fifteenth Region for thepurposes of arranging such further hearing, and that the said Re-gional Director be, and he hereby is, authorized to issue notice thereof.IT ISFURTIIER ORDERED that, upon conclusion of the further hearing,unless the parties waive their rights thereto, the Trial Examiner shallprepare and serve upon the parties a Supplemental Intermediate Re-port containing findings of fact upon the evidence received pursuantto the provisions of this Order, and such further conclusions of lawand recommendations concerning the instant proceeding as he maydeem appropriate, and that, following the service of such Supple-mental Intermediate Report upon the parties, the provisions of Sec-tion 102.46 of the Board's Rules and Regulations shall be applicable.MEMBERBEAN, concurring in part and dissenting in part :The incidents which were the basis of the unfair labor practicecharges in this case occurred almost 4 years ago.There have beentwo hearings held, the second of which was occasioned by the issu-anceof the Board'sRa-Rich,decision.1°Both hearings were presidedover by a well-qualified Trial Examiner.At the first hearing, theGeneral Counsel's witnesses were exhaustively cross-examined by theRespondent. In the light of his entire experience with the case, theTrial Examiner made certain rulings at the reopened hearing whichthe majority now finds were erroneous and requires a remand for athird hearing.I think that these rulings on the whole were emi-nently fair and reasonable and I would adopt them. In view of thetime lapse, I cannot see that the abundance of caution professed bythe majority justifies, or that any purpose will be served by a reopenedhearing, except further to defer the rendering of a definitive decision,already far too long delayed, and to disqualify some witnesses on du-bious common law principles of evidence.My reasons for disagree-ing with the majority are given in detail below. Since I see no reasonfor a remand I would proceed immediately to dispose of the case onthe merits.One of the witnesses, Benny Raynor, was killed on duty shortlyafter he testified at the original hearing.The General Counsel wasunable to locate and serve subpenas on Stewart, Jacobus, Demarco,or Gaspard. The majority has directed that the testimony of Raynorand of any other witness who does not appear for further cross-examination shall be stricken.Apparently, this ruling is based on abelief that it is required by law. I do not think it is.Wigmore says of the general problem of what to do with a witness'testimony on direct examination where supervening death or illnessprevents cross-examination :1110Ra-Rich Manufacturing Corporation,121 NLRB 700.11 5 Wigmore,Evidence § 1390(3d ed., 1940). 266DECISIONS OF NATIONAL LABOR RELATIONS BOARDBut where the death or illness prevents cross-examination undersuch circumstances thatno responsibilityof any sort can be at-tributed to either the witness or his party, it seems harsh measureto strike out all that has been obtained on the direct examination.Principle requires in strictness nothing less.But the true solu-tion would be to avoid any inflexible rule, and to leave it to thetrial judge to admit the direct examination so far as the loss ofcross-examination can be shown to him to be not in that instancea material loss.Courts differ in their treatment of this difficultsituation; except that, by general concession, a cross-examina-tion begun but unfinished suffices if its purposes have been sub-stantially accomplished.Federal courts have followed the better rule enunciated by Profes-sorWigmore.12 I think that we should also. Raynor, as the TrialExaminer found, was "searchingly and fully" cross-examined at theoriginal hearing. The Trial Examiner asked the Respondent to pointout any inconsistencies between Raynor's testimony and the state-ments contained in his signed statement.The Respondent was un-able to do so.As the presiding officer at both hearings, the TrialExaminer was in a peculiarly favorable position to determine whetherthe inability to question Raynor about his statements had deprivedthe Respondent of any substantial right.He concluded "after fulland careful consideration . . . that Respondent's right of cross-examination was fully and fairly exercised" as to Raynor as well asto other witnesses. I would accept his judgment.The considerations applicable to Raynor, the Trial Examiner found,were equally applicable to Stewart, Jacobus, Demarco, and Gaspard.There is no evidence that these four witnesses had deliberately madethemselves unavailable.The Trial Examiner found as to them thatthey had been exhaustively cross-examined at the original hearing,that there was no material variance between their testimony and theiraffidavits, and that their testimony should therefore remain in therecord. I would again accept his decision.With respect to Jackson who was served with a subpena but failedto appear at the reopened hearing and failed to give any adequateexplanation for such failure to appear, I would strike his testimony.Reams," Dunn, Gautreau, Felker, and Farrar appeared at thereopened hearing and were questioned by Respondent.All thesewitnesses had appeared at the original hearing and had been exten-UJaiser v. Milligan, at al.,120 Fed. Supp 599, 604 (DC, D Nebr.) ("A cross-examination begun, but unfinished through no fault of the witness or her attorney, sufficesif,as is the case here,its purposes have been substantially accomplished") ;cf.UnitedStates of America v.Martin Malinsky,et al.,153 Fed. Supp. 321(D.C., S.D.N.Y.).13 The Trial Examiner did not regard either Jackson or Reams as reliable witnesses.He attached no weight to any controverted testimony of either witness unless it had the"strongest corroboration." TIDELANDS MARINE SERVICE, INC.267When the Respondent asked questions whichhad already been covered in the original cross-examination, the Gen-eral Counsel objected and the Trial Examiner upheld the objection onthe ground that the matter was repetitious.When the Respondentsuggested that it would be very difficult to cross-examine withoutinfringing upon the original examination, the Trial Examiner replied :The manner in which that is done for the purposes of further crossexamination, as distinguished from original cross examination, isto call the witness' attention to what he testified to, call his atten-tion to anything in the statement bearing upon that, and if thereis any inconsistency, ask him to reconcile it.The Trial Examiner obviously felt the written statements did notrequire another freewheeling cross-examination to cover groundalready fully covered in searching cross-examination. It seems to methat this is a matter of judgment peculiarly within the competenceof the trier of the facts; it is within the Trial Examiner's allowablearea of discretion.Unless the Board is clearly convinced that theTrial Examiner abused his discretion, it should not upset his ruling.I do not believe that it is true in this case.Accordingly, I wouldaffirm him.14The Trial Examiner did not require Wagner, Lee, and Kennedy toappear at the reopened hearing because the Respondent had notrequested production of their pretrial statements at the original hear-ing.This is in accord with the Board's Rules and with its rulingsbased thereon.15The Board has heretofore regarded as immaterialany argument that the failure to request production of pretrial state-ments of witnesses was attributable to the belief that such requestwould be futile. I cannot see that the Respondent's failure to makea timely request was excused by the General Counsel's subsequenterror in showing the statements of these, individuals to the Respond-ent.Certainly this error, which occurred after the event, was not thecause of the Respondent's omission.Since the General Counsel'serror did not prejudice the Respondent, there is no reason for notadhering to the rule that a request for a pretrial statement of a witnessmust be requested immediately after the witness has testified or theright thereto is forfeited.The Trial Examiner's ruling was in accordwith the Board's regulations. I would affirm him.ii In theJenckscase,the Supreme Court decided only that a respondent was entitledto inspect pretrial statements of Government witnesses to decide whether to use them inhis defense.(353 U.S. at p.668 )The Court did not decide that the ordinary discretionof a trial judge in limiting cross-examination is inoperative. (Seeid.at p. 669.)15 Section 102.118 of the Board'sRules and Regulations provides :After a witness called by the general counsel has testified in a hearing upon a com-plaint under Section 10(c) of the Act,the respondent may move for the productionof any statement of such witness in possession of the general counsel, if suchstatement has been reduced to writing and signed or otherwise approved or adoptedby the witness.Such motion shall be granted by the trial examiner. 268DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe majority has affirmed the Trial Examiner's ruling not requir-ing Murry and Montgomery to appear at the reopened hearing. Iagree with this affirmance of the Trial Examiner.MEMBER RoDGERS took no part in the consideration of the aboveOrder Reopening Record and Remanding Proceeding.Raymond Construction Company of Puerto Rico1andTeam-sters,Chauffeurs,Warehousemen and Helpers,Local 901,IBTCW&H of America,Petitioner.Case No. 24-RC-1256.January 20, 1960DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9(c) of the NationalLabor Relations Act, a hearing was held before Henry R. Martin,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Leedom and Members Rodgers andFanning].Upon the entire record in this case, the Board findis :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved claim to represent certainemployees of the Employer.23.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.The Employer, having operations throughout the Island of PuertoRico, is engaged in all phases of heavy construction, includingport development work, powerplants, highway systems, and founda-tion construction.During the past 2 years, the Employer has com-menced 52 projects in Puerto Rico. At the time of the hearing, it hadfour projects in operation, including the Palo Seco project here in-volved at which it is building the foundation and substructure of apowerplant.The Petitioner seeks to represent a unit of construction and main-tenance employees at the Palo Seco project alone. Since at least 1956,the Intervenor and the Employer have bargained for all employees of1The name of the Employer appears as corrected at the hearing2At the hearing,Union Insular de Trabajadores de la Construcion,FLT, herein calledthe Intervenor,intervened on the basis of a contract interest.,126 NLRB No. 9.